Name: Commission Implementing Decision (EU) 2019/1095 of 25 June 2019 amending Annex II to Decision 2007/777/EC as regards the entries for Bosnia and Herzegovina and Russia in the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2019) 4285) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  Europe;  trade;  tariff policy;  health;  animal product;  foodstuff;  international trade
 Date Published: 2019-06-27

 27.6.2019 EN Official Journal of the European Union L 173/93 COMMISSION IMPLEMENTING DECISION (EU) 2019/1095 of 25 June 2019 amending Annex II to Decision 2007/777/EC as regards the entries for Bosnia and Herzegovina and Russia in the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2019) 4285) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) of Article 8, point (4) of Article 8, and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down, amongst other issues, the animal and public health conditions for the introduction into the Union of consignments of certain meat products and of treated stomachs, bladders and intestines which have undergone one of the treatments set out in Part 4 of Annex II thereto (the commodities). (2) Part 2 of Annex II to Decision 2007/777/EC sets out a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone one of the treatments referred to therein. Part 4 of that Annex sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity of the animal health risk they are intended to eliminate. (3) Bosnia and Herzegovina has requested to be listed in Part 2 of Annex II to Decision 2007/777/EC as third country from which the introduction into the Union of commodities which have been obtained from poultry and farmed feathered game (except ratites) is authorised. (4) Commission Regulation (EC) No 798/2008 (3) lays down, amongst other issues, a list of third countries, territories, zones or compartments from which consignments of poultry and certain poultry commodities may be imported into and transit through the Union. Regulation (EC) No 798/2008, as recently amended by Commission Implementing Regulation (EU) 2019/298 (4), authorises the import into and transit through the Union of meat of poultry from Bosnia and Herzegovina, on the basis of the favourable outcome of a Commission audit to evaluate the animal health controls in place for meat of poultry intended for the Union. That audit evaluated also the animal health controls in place for meat products from poultry and farmed feathered game (except ratites), with a favourable outcome. Therefore, Decision 2007/777/EC should also authorise the introduction into the Union of commodities obtained from poultry and farmed feathered game (except ratites) which have undergone a non-specific treatment A and Bosnia and Herzegovina should be listed in Part 2 of Annex II to Decision 2007/777/EC for that purpose. In addition, the current entry for that third country in that Annex needs to be adapted to cover this new authorisation. The entry for Bosnia and Herzegovina in that Annex should therefore be amended accordingly. (5) Decision 2007/777/EC currently authorises the introduction into the Union of commodities obtained from poultry and farmed feathered game (except ratites) from Russia, subject to those commodities having undergone a non-specific treatment A and Russia is duly listed in Part 2 of Annex II to Decision 2007/777/EC for that purpose. (6) On 17 November 2016, Russia confirmed the presence of HPAI of subtype H5N8 on its territory. Since November 2016, Russia has confirmed several outbreaks of HPAI in poultry holdings on its territory. Due to those outbreaks since November, 2016 Russia cannot be considered as free from that disease. Therefore, in order to prevent the introduction of the HPAI virus into the Union, the introduction into the Union of commodities obtained from poultry and farmed feathered game (except ratites) from Russia should be authorised, but subject to such commodities having undergone the specific treatment D, as set out in Part 4 of Annex II to Decision 2007/777/EC. The entry for Russia in Part 2 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 June 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2019/298 of 20 February 2019 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Belarus, Bosnia and Herzegovina and Japan in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union (OJ L 50, 21.2.2019, p. 20). ANNEX Part 2 of Annex II to Decision 2007/777/EC is amended as follows: (1) the entry for Bosnia and Herzegovina is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/ caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) BA Bosnia and Herzegovina A (3) XXX XXX XXX A XXX XXX XXX XXX XXX XXX XXX XXX (2) the entry for Russia is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/ caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) RU Russia RU XXX XXX XXX XXX D XXX A C C XXX A XXX A Russia (3) RU-1 C C C B XXX XXX XXX XXX XXX XXX XXX XXX XXX Russia RU-2 C or D1 C or D1 C B XXX XXX XXX XXX XXX XXX XXX XXX XXX